DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 1/19/2022.

Terminal Disclaimer
The terminal disclaimer filed on  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,862,793 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Floam on 01/19/2021.
The following claims have been amended:

In claim 25, on line 2, delete “TTL”, insert “time-to-live (TTL)”.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

By interpreting the claims in light of the Specification (fig. 5, in a segment routing domain, a transit node sending an error message announcing a packet drop using segment routing to a telemetry server which is not the ingress node or a node on the reverse path taken by the packet), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim 1, 10, or 23, reciting encapsulating an error message with a segment routing header comprising a plurality of segments to produce an encapsulated error message, wherein a first segment of the plurality of segments identifies a remote server and at least one additional segment that is an instruction for handling the error message; and sending the encapsulated error message to the remote server according to a segment routing path in the segment routing header, wherein the segment routing path of the encapsulated error message is not a reverse of a path taken by the data packet.
Related art Hui (US 2014/0126354) teaches sending the encapsulated error message to the remote server that has an address that is different than the source address of the data packet based on the first segment of the segment routing header (fig. 5, [0039], [0040], the ICMPv6 error message is addressed to the tunnel header’s source (FAR or DAG root/ read as the remote server) using a Source route header or Segment routing header, [0045], SRH header in error message; [0038], fig. 3, the tunnel header’s source (FAR or DAG root) is not the original source of the packet, which is in the original packet 320 encapsulated by the tunnel header 310).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEU T HOANG/           Primary Examiner, Art Unit 2452